internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc te_ge eb hw plr-115206-01 date date number release date index number state plan statute a statute b statute c statute d dear this responds to your request of date on behalf of the plan and the state concerning whether in-service disability benefits paid to disabled members of the plan and to deceased members' beneficiaries are excludable from the gross_income of the recipients under sec_104 of the internal_revenue_code the code the plan was created by the state legislature in to provide retirement and disability benefits to most public employees of the state and local governments who are not covered by another public_retirement_system benefits are also payable to qualified survivors of deceased plan members the plan was updated in when the state legislature passed a statute establishing a new class of disability benefits for special service members subsection b of statute a provides that a member who has become totally and permanently incapacitated for duty in the member's special service occupation as the natural and proximate result of an injury disease or exposure occurring or aggravated while in the actual performance of duty at some definite place and time shall be eligible to retire under this subsection subsection c of statute a states disease under this subsection shall mean heart disease or any disease of the lungs or respiratory tract and shall be presumed to have been contracted while on active_duty as a result of strain exposure or the inhalation of noxious fumes poison or gases subsection d of statute a provides that upon retirement for an in-service disability as provided by this subsection a member shall receive the greater of a monthly in-service disability retirement allowance calculated under this subsection or a monthly retirement allowance as provided in regular length of service retirement the monthly in-service disability allowance calculated under this subsection shall consist of an allowance equal to one-twelfth of sixty percent of the member’s three-year average covered wage or its actuarial equivalent as provided under statute b statute b provides that upon retirement a member may elect to receive an actuarially reduced benefit and a designated lump-sum death_benefit to a named beneficiary his or her retirement allowance and death_benefits as provided in statute c an actuarially determined increased retirement allowance and no death_benefits under statute c an actuarially reduced benefit and a lifetime annuity to a contingent annuitant at death a guaranteed_payment for one hundred and twenty months to the member or in the event of death his or her named beneficiary or beneficiaries or with respect to retirement on or after date an actuarially reduced benefit and a lifetime annuity to a contingent annuitant at death but if the contingent annuitant dies prior to the member the member reverts to the benefit provided in above statute c states if a member dies on or after the first day of the member’s first month of entitlement the excess if any of the accumulated_contributions by the member as of said date over the total gross monthly retirement allowances received by the member under the retirement_system will be paid to the member’s beneficiary statute d states except as otherwise provided in this section a vested member who is at least fifty-five years of age upon retirement prior to the normal_retirement_date for that member is entitled to receive a monthly retirement allowance determined in the same manner as provided for normal retirement in section reduced as follows benefits under statute a are reduced by the amount of any disability benefits received from the social_security administration whereas benefits under statute d are not sub sec_4 of statute a provides that upon commencing to receive disability benefits from the social_security administration or the railroad retirement board a member receiving benefits under statute a may elect to waive his benefits under statute a and receive the benefits payable under sub sec_2 of statute d sec_104 of the code states that except in the case of amounts attributable to and not in excess of deductions allowed under sec_213 relating to medical etc expenses for any prior taxable_year gross_income does not include- amounts received under workmen's_compensation acts as compensation_for personal injuries or sickness sec_1_104-1 of the income_tax regulations states that sec_104 excludes from gross_income amounts that are received by an employee under a workmen's_compensation_act or under a statute in the nature of a workmen's_compensation_act that provides compensation to employees for personal injuries or sickness incurred in the course of employment sec_104 also applies to compensation which is paid under a workmen’s compensation act to the survivor or survivors of a deceased employee however sec_104 does not apply to a retirement pension or annuity to the extent that it is determined by reference to the employee's age or length of service or the employee's prior contributions even though the employee's retirement is occasioned by an occupational injury or sickness accordingly whether benefit payments are excludable by the recipient under sec_104 of the code depends upon the nature of the statute under which they are paid not the particular circumstances of the recipient and benefits will not be excludable where the statute allows for disability payments for any reason other than on-the-job injuries see 78_tc_864 affd 709_f2d_1206 8th cir in-service disability benefits - subsections b and c of statute a in 82_tc_630 pincite aff'd 804_f2d_553 9th cir the court stated the ordinance under which payments were received purports to compensate employees for occupational disabilities however paragraph creates an irrebuttable presumption that certain enumerated disabilities are occupationally related paragraph does not sufficiently limit the criteria for compensability to meet the requirement that the statute allow disability payments solely for service- related personal_injury_or_sickness thus paragraph is not a statute in the nature of a workmen’s compensation act in the instant case subsection c of statute a fails to sufficiently limit benefits to line of duty injury or sickness because it creates a presumption of work relatedness accordingly subsection c of statute a is not a statute in the nature of a workmen’s compensation act and benefits received under subsection c of statute a ie benefits awarded to members on the basis of the presumption created in subsection c of statute a are not excludable from the gross_income of the recipients under sec_104 of the code subsection b of statute a however limits benefits to members who suffer personal_injury_or_sickness incurred in the performance of duty and is therefore a statute in the nature of a workmen’s compensation act moreover subsection b of statute a does not exclude an illness listed in subsection c therefore monthly benefits received by employees under subsection b including benefits received by employees who have heart lung or respiratory disease but have established work- relatedness without reliance on the presumption in subsection c are received under a statute in the nature of a workmen’s compensation act and are excludable from the recipients’ gross incomes under sec_104 of the code to the extent of one- twelfth of sixty percent of the members three year average covered wage amounts in excess of one-twelfth of sixty percent of the members three year average covered wage are not excludable under sec_104 of the code because they are based on age length of service or prior contributions survivor benefits statute b and statute c in revrul_80_44 1980_1_cb_34 the service concluded that if an employee elected to reduce the employee’s lifetime allowance in order to increase the survivor’s benefit the resulting increases in survivor’s benefits is directly attributable to a reduction in the employee’s lifetime benefits the percentage of the increase equal to the percentage of lifetime benefits excludable under sec_104 of the code is thus a continuation of lifetime sec_104 benefits this percentage of the increase thus qualifies as payments under a workmen’s compensation act to survivors of a deceased employee and under sec_1_104-1 of the regulations it is excludable from gross_income under sec_104 in the instant case an employee may reduce his benefits to provide survivor benefits the survivor benefits provided under statute b are attributable to a reduction in the employee’s lifetime benefits accordingly we conclude that except for benefits computed under statute c the percentage of the benefits received under statute b equal to the percentage of employee’s lifetime sec_104 benefits qualifies as payment under a workmen’s compensation act to survivor or survivors of a deceased employee and is excludable from gross_income however because survivor benefits computed under statute c are expressly determined by reference to the employee’s prior contributions they are not excludable under sec_104 waiver of in-service disability benefits - statute d in carlton v united_states ustc aff’d f 2d fed cir the city’s pension_plan provided that police and fire department members who were eligible for both a service pension and a service-connected disability pension could apply to be retired under either provision if a police or fire department member incurred any work- related illness or impairment resulting in a loss of earning power he could apply for workers’ compensation however any payments received as a workers’ compensation award would reduce the amount of disability payments by the amount of the award the service pension by contrast was not affected by worker’s compensation the taxpayers in carlton were receiving service pensions in amounts based on the number of years they served with the police department although shortly after their retirements they received workers’ compensation awards for service-connected disabilities their approved retirement applications opted for the years_of_service pensions therefore notwithstanding a finding that they were disabled at the time of their retirement the court held that no part of the taxpayers’ benefits were excludable under sec_104 of the code under sub sec_4 of statue a employees may choose to receive benefits under subsection b of statute a a statute in the nature of a workmen’s compensation act or to receive benefits based on age and length of service under statute d employees who choose to receive benefits under statute d have elected to receive their benefits under a statute that is not in the nature of a workmen’s compensation act because the benefits are based on age length of service or prior contributions accordingly as in carlton no part of the benefits received under statute d may be excludable from the employee’s gross_income under sec_104 except as specifically ruled upon above no opinion is expressed or implied with respect to the application of any other provisions of the code or the regulations to the benefits described this ruling is directed only to the taxpayers who requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely felix zech assistant chief health welfare branch office of division counsel associate chief_counsel tax exempt government entities enclosures copy of this letter copy for sec_6110 purposes cc
